Citation Nr: 0116607	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-08 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for lactose 
intolerance.

2.  Entitlement to an automobile allowance or adaptive 
equipment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971, from June 1973 to March 1981, and from March 
1984 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in January 2001, a transcript of 
which is of record.  Further, in conjunction with and 
following this personal hearing, the veteran submitted 
evidence directly to the Board which was accompanied by a 
waiver of initial consideration by the RO pursuant to 
38 C.F.R. § 20.1304(c) (2000).

The Board notes that the additional evidence submitted by the 
veteran includes records which he stated pertained to his 
"new issue" of increased rating for his service-connected 
shrapnel wound, right thing Muscle Group XIII, to include 
sciatic nerve damage.  Since this issue is not currently 
before the Board, it is referred to the RO for appropriate 
action.

As an additional matter, the Board notes that the RO, in a 
May 2000 rating decision, denied the veteran's claims of 
service connection for caffeine intolerance and magnesium 
intolerance as not well grounded.  However, the Board notes 
that Section 7(b) of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
provides that cases denied as not well grounded which became 
final after July 14, 1999, may be readjudicated upon the 
request of the claimant or the Secretary's own motion.  
General Counsel for VA held in a precedential opinion that 
the agency of original jurisdiction (i.e., the RO) should 
first readjudicate a claim under section 7(b) of the VCAA.  
VAOPGCPREC 3-2001.  The precedent opinions of the VA General 
Counsel's Office are binding upon the Board.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 2000).  Accordingly, this matter is 
also referred to the RO for appropriate action.
The Board also finds that a report of a VA examination of the 
veteran dated in February 2000 raises a claim of service 
connection for irritable bowel syndrome.  This matter is 
referred to the RO for appropriate action.

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lactose intolerance, which the medical 
evidence indicates is a developmental or congenital 
condition, did not begin during or as the result of some 
incident of service, was not chronically worsened during 
service, and was not caused or aggravated by his service-
connected Parsonage-Turner syndrome. 

3.  The veteran's service-connected disabilities do not 
result in loss of use of either foot or hand, or permanent 
impairment of vision.


CONCLUSIONS OF LAW

1.  Lactose intolerance was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 1991); 38 C.F.R. §§ 3.808, 4.63 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), to be codified at 38 U.S.C.A. § 5103A.  
Further, the Secretary shall notify a claimant of the 
evidence necessary to substantiate a claim for benefits.  Id. 
to be codified at 38 U.S.C.A. § 5103.

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the 
veteran's lactose intolerance and automobile 
allowance/adaptive equipment claims below.  Nevertheless, the 
Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has advised the veteran of the 
evidence necessary to substantiate both claims, and the 
veteran has not identified any pertinent evidence that is not 
of record.  Further, the veteran was provided with the 
opportunity to present testimony pertinent to this appeal at 
his January 2001 personal hearing.  The Board also notes that 
the veteran was accorded a VA examination in February 2000 
regarding his lactose intolerance claim, which included an 
opinion as to the etiology thereof.  Thus, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled, and that no additional assistance 
to the veteran is required based on the facts of the instant 
case.

I.  Lactose Intolerance

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
service connection legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.

The VA General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, reasoned 
that the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and 
the term "defect" in 38 C.F.R. § 3.303(c) are mutually 
exclusive, and concluded that service connection may be 
granted for diseases, but not defects, of a congenital, 
developmental, or familial origin. VA Gen. Couns. Prec. 82- 
90 (July 18, 1990) (originally issued as VA Gen. Couns. Prec. 
1-85 (Mar. 5, 1985)).

Background.  The veteran contends that he developed lactose 
intolerance during active service, as documented by his 
frequent stomach problems during service and his treatment 
therefor.  He has also contends that his lactose intolerance 
is causally linked to his service-connected Parsonage-Turner 
syndrome.

The veteran's service medical records show no diagnosis of or 
treatment for lactose intolerance during any of his periods 
of active duty.  Further, no such disability was indicated on 
service examinations conducted in January 1968, December 
1970, January 1973, August 1983, and May 1987.  Also, the 
veteran stated that he had not experienced frequent 
indigestion, nor stomach, liver, or intestinal trouble on 
Reports of Medical History dated in January 1968, January 
1973, July 1979, and May 1982.  However, he did state on a 
December 1970 Report of Medical History that he had 
experienced frequent periods of indigestion, but not stomach, 
liver, or intestinal trouble.
The veteran's service medical records also reflect that he 
was treated on various occasions for gastrointestinal 
symptoms.  For example, records dated in December 1976 
reflect treatment for gastroenteritis.  In May 1978, he was 
treated for complaints of cramps, vomiting, and diarrhea 
which were attributed to a viral syndrome.  He was also 
treated for diarrhea in March 1979 and February 1986.  
Records from October 1980 note complaints of cramping and 
vomiting, which were attributed to acute gastritis.  
Additionally, various records note dietary/weight control 
counseling, including records dated from 1977 to 1979, and in 
February 1990.  

Various VA outpatient treatment records are on file, date 
from October 1993 to January 2000, include notations of 
lactose intolerance.  However, these records contain no 
competent medical opinion which relates the veteran's lactose 
intolerance to any incident of service or to a service-
connected disability, to include Parsonage-Turner syndrome.

In January 1998, the veteran underwent a VA gastrointestinal 
(GI) examination.  Following examination of the veteran, the 
examiner noted that the veteran had frequent episodes of 
nausea, bloating, cramps, nonproductive vomiting, diarrhea, 
and flatulence, particularly after eating cereal, milk, and 
dairy products, which was suggestive of a significant lactose 
intolerance.

At a November 1998 VA medical examination, the veteran 
reported, among other things, that he had experienced chronic 
diarrhea for several years.  Moreover, the examiner noted 
that the veteran had had an extensive work-up over the years 
for this problem, including sigmoidoscopy, upper GI, barium 
enema, as well as multiple stool studies.  However, the only 
finding was lactose intolerance, which the examiner noted had 
been a puzzle to a specialist and Persian Gulf War examiner.  
Following examination of the veteran, the examiner's 
diagnoses included chronic diarrhea, for the most part 
unexplained.  However, it was noted that the veteran had 
improved by following a diet which included recognition of 
his apparently proven lactose intolerance.

The veteran also underwent a VA neurologic examination in 
November 1998, which diagnosed Parsonage-Turner syndrome, 
cervical radiculopathy, lumbar radiculopathy, and myelopathy.  
With respect to the diagnosis of myelopathy, the examiner 
commented that the veteran had evidence of spinal stenosis in 
both the cervical and lumbar regions on MRI.  The veteran 
also had clinical evidence of spinal stenosis manifesting as 
bladder and bowel incontinence.  Nevertheless, the veteran 
stated that his sexual function was all right.  The examiner 
stated that evaluation of the veteran's bladder functioning 
was further obscured by his history of urethral stricture and 
dilation.  However, the diagnosis of spinal stenosis was also 
supported by the up going toe on the right.

In February 2000, the veteran underwent a VA examination for 
infectious, immune, and nutritional disabilities.  At this 
examination, the examiner indicated that the relevant 
portions of the veteran's voluminous claims files were 
reviewed.  The veteran reported knowing, even while he was 
still on active duty, that he recognized some GI intolerance 
to dairy products, but nothing of any serious nature.  
Additionally, he reported that he had had all sorts of GI 
problems ever since his return from Korea in 1988.  These 
problems included upper GI problems, as well as "bowel 
problems" such as diarrhea and constipation.  He also 
described the VA treatment he had received since 1994.  
Following examination of the veteran, the examiner noted that 
the veteran stated that doctors informed him that his other 
conditions had triggered lactose intolerance, as well as the 
problems he attributed to caffeine and magnesium intolerance.  
However, the examiner stated that lactose intolerance was a 
genetic condition almost entirely, and the negative family 
history did not rule that out as the most likely cause in 
this veteran.  Additionally, the examiner noted that the 
veteran seemed to have a pattern of bowel problems, even when 
he stayed within imposed limits, and with his past otherwise 
negative evaluations, it was opined that this would be quite 
compatible with irritable colon syndrome.  The examiner also 
noted that the veteran's VA records had been requested to see 
if there was any other pertinent information which needed to 
be included with this report.  In a subsequent addendum, the 
examiner noted that the records had been received, reviewed, 
and that there was no change in the above impressions.
At the January 2001 personal hearing, it was contended that 
the veteran had lactose intolerance symptoms during service, 
as shown by the fact that he was treated for problems such as 
bad breath, diarrhea, gastritis, gastroenteritis, and acid 
reflux disease.  He also indicated that his lactose 
intolerance may be secondary to his service-connected 
Parsonage-Turner syndrome.  Further, the veteran testified 
that the physician who conducted the February 2000 VA medical 
examination indicated that he had decided the lactose 
intolerance was hereditary before he even started the 
examination.

In conjunction with, and following, his personal hearing, the 
veteran submitted medical treatise evidence concerning 
lactose intolerance.  This evidence notes various symptoms of 
lactose intolerance, including bloating, gas, abdominal 
discomfort, and diarrhea.  Further, this evidence reflects 
that it is possible for lactose intolerance to develop as a 
result of disease or injury.  For example, one internet 
article from the National Digestive Diseases Information 
Clearinghouse states, in part, that temporary or secondary 
lactose intolerance could be caused by gastroenteritis, which 
wipes out intestinal lactase, or by stress, allergies, 
chemotherapy, drinking too much alcohol, or using certain 
broad-spectrum antibiotics such as neomycin sulfate.  
However, this treatise evidence also states that, for most 
people, lactose intolerance is a condition that develops 
naturally over time.  For example, an internet article 
entitled "more About Lactose Intolerance," notes that 
congenital lactose intolerance (i.e. born lactose intolerant) 
was fairly rare, and that acquired lactose intolerance took 
two forms: secondary and primary.  It was stated that 
secondary acquired lactose intolerance could be the result of 
disease or certain drug treatments.  Primary acquired lactose 
intolerance was genetic, and was by far the most common type 
of lactose intolerance.  (Emphasis added)

The veteran also submitted medical treatise evidence 
regarding diseases of the peripheral nerves, including 
information about Parsonage-Turner Syndrome.  However, this 
treatise evidence contains no pertinent findings regarding 
lactose intolerance.


Analysis.  As an initial matter, the Board notes that nothing 
on file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions regarding his lactose 
intolerance, including the possible etiology thereof, does 
not constitute competent medical evidence.

With respect to the medical treatise evidence submitted by 
the veteran, the Board notes that it has been held that a 
medical treatise which discusses the plausibility of a link 
between a current disability and the incurrence of an injury 
can be sufficient to meet the nexus requirement if the 
treatise evidence discusses the relationship between the two 
with a "degree of certainty such that . . . there is at least 
plausible causality based upon objective facts . . . "  
Wallin v. West, 11 Vet. App. 509, 514 (1998); citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  In the instant case, the 
medical treatise evidence does indicate that it is possible 
for lactose intolerance to develop as a result of a disease 
or injury.  However, this treatise evidence does not provide 
a relationship between the veteran's current lactose 
intolerance, and his periods of active duty with any degree 
of certainty so as to warrant a grant of service connection.  
Even though it refer to any specific disease or injury the 
veteran was noted to have during service, nor to any of his 
service-connected disabilities.  Moreover, this treatise 
evidence actually supports the determination that lactose 
intolerance, for most people, is a condition that develops 
naturally over time; i.e., it is primarily a 
developmental/genetic condition.  

As stated above, the treatise evidence concerning diseases of 
peripheral nerves, including the excerpt regarding Parsonage-
Turner syndrome, contained no specific references to lactose 
intolerance.  Thus, this evidence has no pertinent value in 
the instant case.

The veteran's lactose intolerance, which the medical evidence 
indicates is a developmental or congenital condition, did not 
begin during or as the result of some incident of service, 
nor was it caused or aggravated by his service-connected 
Parsonage-Turner syndrome.

The conclusion that the veteran's lactose intolerance is a 
developmental condition that was not incurred in or 
aggravated during service is supported by the findings of the 
February 2000 VA examination for infectious, immune, and 
nutritional disabilities.  As mentioned above, the examiner, 
based upon his review of the claims folders and examination 
of the veteran, stated that lactose intolerance was a genetic 
condition almost entirely, and the negative family history 
did not rule that out as the most likely cause in this 
veteran.  The veteran contended at his personal hearing that 
this examiner had indicated that he had decided the lactose 
intolerance was hereditary before he even started the 
examination.  However, a review of the examination report 
reflects that the examiner had reviewed the claims folder, 
obtained a relevant history, and examined the veteran.  The 
Board also notes that no competent medical opinion is on file 
which refutes the findings of the February 2000 VA examiner.  
In fact, as stated above, the medical treatise evidence 
submitted by the veteran supports the finding that lactose 
intolerance is primarily a developmental condition.  The 
Board cannot reject medical evidence, or reach an opposite 
conclusion, based solely on its own unsubstantiated opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As noted above, the November 1998 VA neurologic examination 
diagnosed myelopathy and stated that there was clinical 
evidence of spinal stenosis manifesting as bladder and bowel 
incontinence.  However, this examination made no reference or 
findings regarding lactose intolerance itself.  Further, the 
examiner stated that evaluation of the veteran's bladder 
functioning was obscured by his history of urethral stricture 
and dilation.

The service medical records do not show lactose intolerance; 
there is no medical evidence to support a finding that 
lactose intolerance began during or as the result of service; 
and there is no medical evidence to suggested that the 
disability at issue was caused or aggravated (worsening of 
underlying condition-see Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991) by a service-connected condition, to include 
Parsonage-Turner syndrome.  The veteran was afforded a VA 
examination for the purpose of determining the etiology of 
his lactose intolerance and that examiner opinioned that the 
most likely etiology was that it is congenital in origin, 
which, by definition, means that it was present prior to 
service.  Even assuming that lactose intolerance is a disease 
versus defect which would allow for service connection on an 
aggravation basis (see VA Gen. Couns. Prec. 82- 90 (July 18, 
1990) (originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 
5, 1985)), as lactose intolerance was not even diagnosed or 
noted during service, the Board must conclude that there was 
no worsening of the underlying condition during service.  
Hunt, supra.  (The Board parenthetically notes that the 
February 2000 VA examiner's indication that the veteran's in-
service bowel complaints may be due, at least in part, to a 
current diagnosis of irritable bowel syndrome (IBS) has 
raised the claim of service connection for IBS from the 
record.  That claim is referred to the RO for adjudication-
see the introduction to this decision.) 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


II.  Automobile Allowance or Adaptive Equipment

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  
The required visual impairment is as follows: central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity of more than 20/200 if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20 
deg. in the better eye.
For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63.

Background.  In the instant case, the record reflects that 
the veteran is service connected for numerous disabilities, 
including Parsonage-Turner syndrome with cervical 
radiculopathy to the right upper extremity; post-traumatic 
stress disorder (PTSD); degenerative disc disease of the 
lumbar spine; asthma and bronchitis; hypertension with renal 
insufficiency (claimed as kidney condition); urethral 
stricture; Parsonage-Turner syndrome with cervical 
radiculopathy to the left upper extremity; degenerative disc 
disease and degenerative joint disease of the cervical spine; 
tinnitus; degenerative arthritis of the right knee; 
degenerative arthritis of the left knee; residuals of 
shrapnel wound, right thigh, muscle group XIII; residuals of 
gunshot wounds to the forearms; nasal deformity, post-
operative nasal reconstruction; hypothyroidism; right ankle 
injury; and residuals of fracture fifth metatarsal, right 
foot.

The evidence on file, including VA outpatient treatment 
records and examination reports,  reflects that the veteran's 
Parsonage-Turner syndrome with cervical radiculopathy to the 
right upper extremity primarily affects his right shoulder.

At a May 1997 VA spine examination, the veteran reported, 
among other things, that he experienced back and neck pain 
which interfered with his ability to bend and to get in and 
out of a car easily  He also complained of steady discomfort 
behind the right kneecap, and that if he had to drive for any 
distance the steady position of the foot on the gas pedal 
caused worsening of the symptoms.  Examination of the hips 
revealed full flexion, as well as internal and external 
rotation.  Similarly, he was found to have full range of 
motion of each knee with full extension and full flexion.  
The examiner also noted that a review of the veteran's claims 
folder revealed that he had had prior X-rays about 10 years 
earlier that revealed degenerative arthritis in both knees as 
well as cervical and lumbosacral spondylosis.  New X-rays 
were ordered of the cervical and lumbosacral spines, as well 
as both knees.  Thereafter, an August 1997 VA spine 
examination noted that the knee X-rays were recorded as 
unremarkable.  

A December 1997 VA eye examination noted that the veteran's 
corrected vision was 20/20 for both eyes.  Impression 
following examination was chronic injection conjunctiva, both 
eyes.

An April 1998 VA feet examination resulted in impressions of 
shrapnel fragment wound right thigh; chronic right ankle 
strains, possible degenerative joint disease; possible 
degenerative joint disease of the knees; and status-post 
fracture of the heels.  

On an April 1998 VA Form 21-4502 (Application for automobile 
or other conveyance and adaptive equipment), the veteran 
contended that he had the following qualifying disabilities: 
loss of use of the right hand; and central visual acuity 
20/200 or less in the better eye with corrective glasses.

A May 1998 VA joints examination concluded, in part, that 
there was no evidence of degenerative arthritis of either the 
right or left knee.  

On a November 1998 VA medical examination, the veteran's 
knees were found to be normal in appearance.  Range of motion 
of the right knee was found to be from zero to 110 degrees, 
with pain at 110 degrees.  The left knee went from zero to 
120 degrees.  There was no crepitus and no instability 
detected at either knee.  Diagnoses following examination 
included osteoarthritis of both knees suspected.  

At the January 2001 personal hearing, it was contended that 
the veteran should be considered as having loss of use of the 
right hand due to the impairment caused by his service-
connected Parsonage-Turner syndrome.  The veteran indicated 
that while he could pick things up with his right hand, he 
had problems with how much pressure to use to hold an object 
such as a glass.  Consequently, he would drop things on 
occasion.  He also indicated that he had trouble lifting his 
arm above shoulder level, and that he had problems 
distinguishing between hot and cold temperatures with his 
hand.  Further, he testified that he had no power to hold 
onto the steering wheel with his right hand; he essentially 
drove with just his left hand.  He also testified that he 
could not reach his seat belt with either hand in order to 
pull it down across his body and plug it in.  Additionally, 
he had to have someone unbelt him because he could not push 
down on "whatever it is" to release his belt.  

The evidence submitted by the veteran following his personal 
hearing included a December 2000 VA consultation report for 
occupational therapy: driver rehabilitation.  It was noted 
that the veteran had numerous service-connected disabilities, 
and that he had been referred to driver rehab for assistive 
device to buckle and unbuckle seatbelt in automobile.  The 
veteran reported that he was unable to reach across his body 
with either arm, and did not have the power to lock/unlock 
belt.  It was noted that he currently required passenger to 
manipulate belt.  On examination, the veteran demonstrated 
adequate grip strength to manipulate lock, but that he would 
benefit from seat belt extensions as he demonstrated limited 
trunk and cervical spine range of motion.  Additionally, it 
was noted that the veteran had previously been evaluated for 
driver rehab in March 1999.  A vehicle equipment prescription 
was sent at that time, which recommended the following: 
automatic transmission; power brakes; hand controls; tilt 
steering wheel; parking brake extension; multi-angle mirror; 
powering steering; quad yoke or spinner knob; 6 way power 
seat; hand dimmer switch; and cruise control.  Further, it 
was stated that this adaptive equipment continued to be 
appropriate and necessary for the veteran to operate his 
vehicle.  

A physical assessment conducted in conjunction with this 
driver rehab consultation noted that the veteran complained 
of decreased sensation in all digits of his right hand, and 
in the tips of digits 1 to 3 of the left hand.  In regard to 
grip strength, the physical assessment reflects that he was 
able to grip 42 pounds with his right hand, and 47 pounds 
with his left.  Range of motion of the right upper extremity 
was found to be within functional limits.  


Analysis.  In the instant case, the Board finds that the 
veteran has not met the criteria necessary for automobile 
allowance or adaptive equipment.  

As noted above, the veteran asserted on his VA Form 21-4502, 
that he qualified for automobile allowance based upon visual 
impairment and loss of use of the left hand.  Moreover, he 
essentially contended at his personal hearing that the 
impairment caused by his Parsonage-Turner syndrome to his 
right hand is equivalent to loss of use, and that he is 
entitled to automobile allowance or adaptive equipment as a 
result thereof.  For example, he indicated that his grip 
strength in the right hand, that he had to place his right 
hand on the steering wheel, but that he essentially drove 
left-handed only.

The medical evidence on file, including the various VA X-ray 
reports, do not show that either of the veteran's service-
connected right or left knee disorders are manifest by 
ankylosis.  

The veteran is not service-connected for a disability of 
either hip.  Even if he were, there is no medical evidence on 
file that either hip is manifest by ankylosis.
The veteran is service connected for a right ankle injury, 
and residuals of fracture fifth metatarsal of the right foot.  
Nevertheless, the medical evidence does not show, nor does 
the veteran contend, that his service-connected disabilities 
have resulted in loss of use of either foot.  

The medical evidence does not show that the veteran has 
permanent impairment of vision of both eyes to the required 
specified degree necessary for automobile allowance or 
adaptive equipment.  For example, the December 1997 VA eye 
examination noted that the veteran's corrected vision was 
20/20 for both eyes.  See 38 U.S.C.A. § 3902; 38 C.F.R. § 
3.808.

Regarding the veteran's contentions that his Parsonage-Turner 
syndrome has resulted in loss of use of the right hand, the 
Board acknowledges that there is medical evidence of 
impairment of the veteran's hands.  For example, on the 
December 2000 driver rehabilitation physical assessment, the 
veteran complained of decreased sensation in all digits of 
his right hand, and in the tips of digits 1 to 3 of the left 
hand.  However, the medical evidence, including the December 
2000 driver rehabilitation consultation report and physical 
assessment, does not support a finding that the impairment of 
the right hand is equivalent to loss of use.  It was 
specifically determined that the veteran had adequate grip 
strength to manipulate the lock.  More importantly, the 
physical assessment reflects that he was able to grip 42 
pounds with his right hand, and 47 pounds with his left.  
Based upon these objective medical findings, the Board 
concludes that the veteran equally well served by an 
amputation stump at the site of election below elbow of the 
right or left hand with use of a suitable prosthetic 
appliance.  See 38 C.F.R. §§ 3.350(a)(2), 4.63.

The Board acknowledges that the driver rehabilitation 
consultation does show that veteran experiences impairment in 
his driving ability as a result of his service-connected 
disabilities, particularly the impairment of his right 
shoulder due to his Parsonage-Turner syndrome.  He also 
experiences impairment due to his cervical and lumbar spine 
disorders.  Nevertheless, the statutory and regulatory 
requirements mandate that an automobile allowance or adaptive 
equipment is only warranted when there is loss or permanent 
loss of use of one or both feet; or loss or permanent loss of 
use of one or both hands; or permanent impairment of vision 
of both eyes to the required specified degree, or for 
adaptive equipment only when there is ankylosis of one or 
both knees or one or both hips.  Here, the preponderance of 
the evidence shows the veteran does not have loss of use of 
either hand or foot and he does not otherwise qualify under 
the law for an automobile allowance and adaptive equipment.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and the 
claim for a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and basic entitlement to necessary adaptive 
equipment must be denied.  See Gilbert, supra.


ORDER

Entitlement to service connection for lactose intolerance is 
denied.

Entitlement to an automobile allowance or adaptive equipment 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

